Citation Nr: 1721841	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-21 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, including as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a low back disorder, including as secondary to a right knee disability and a service-connected left knee disability.


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

These claims were previously before the Board in September 2015 and were remanded for further development.


FINDINGS OF FACT

1.  A right knee disability did not manifest in service and has not been shown to be etiologically related to service or to a service-connected disability.

2.  A low back disability did not manifest in service and has not been shown to be etiologically related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter sent to the Veteran in February 2011 satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).

The Veteran's post-service VA and private treatment records have been obtained.  The Veteran was provided VA examinations in September 2009 and October 2011, and a VA medical opinion addendum was completed in May 2016.  Cumulatively, these examinations, along with their expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran seeks service connection for his right knee and low back disabilities.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for a disability resulting from an injury incurred during active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as arthritis are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2016).

Service treatment records show the Veteran fell on his right knee in December 1970; no diagnosis was provided although a one-week profile was given.  The service records are negative for any complaints, injuries, or diagnoses related to the low back.  The Veteran's September 1973 separation examination shows his spine was normal as were the lower extremities, with the exception of noted surgery for the left knee in 1968.  

The post-service records show treatment for right knee and low back complaints beginning many years after service.  The medical records related to the Veteran's right knee injury show osteoarthritis developing after service.  In January 1996, the Veteran saw Dr. G.L. for pain in his right knee; no opinion was offered on the etiology of the knee injury.  In October 1996, Dr. C.N. conducted a bilateral knee examination, noting that the Veteran's right knee had been operated on in the recent past.  There was some mild degenerative joint disease of the right knee; no opinion was offered on the etiology of the arthritis.  Records reflect that Dr. A.P. at the University of Utah Hospitals and Clinics has been treating the Veteran for his left knee disability since December 2005.  At the initial consultation, Dr. A.P. found the Veteran's right knee relatively unremarkable.  

Medical records related to the Veteran's back show pain associated with degenerative disc disease and degenerative joint disease of the lumbar spine, and notably include a history of car accidents.  In September 2009, the Veteran had an initial consultation with a VA clinician for his back pain.  The records reveal that approximately 10 years prior, the Veteran was involved in a motor vehicle accident which resulted in a C5 vertebral body fracture and he was complaining of a dull, aching pain to the lumbar area that had persisted for several years.  

The Veteran asserts that his claimed right knee and low back disabilities may have developed due to his service-connected left knee injury, and further contends that the right knee disability is secondary to his low back disability.

The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  Determining the etiology of his right knee and low back disabilities is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, a competent medical opinion is necessary to establish the etiology of the Veteran's right knee and low back disabilities.

A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to offer a competent nexus opinion on a complex medical question such as the one involved in this case.  Thus, he is not competent to analyze the etiology of his right knee and low back disabilities.

The claims file contains conflicting competent medical opinions as to the etiology of the currently claimed disabilities.

In February 2011, Dr. A.P. noted the Veteran had an abnormal gait for many years secondary to low back and chronic left knee pain.  Radiographs confirmed the presence of severe osteoarthritis of the right knee.  Dr. A.P. opined that it was at least possible that the right knee condition was secondary to abnormal gait patterns based on the Veteran's left knee and low back pain.  In a January 2015 letter, Dr. A.P. wrote that the Veteran's right knee osteoarthritis is possibly secondary to the low back and left knee problems.

VA treatment records include an opinion from the Veteran's treating physician dated in March 2011, rendered upon request by the Veteran.  The VA physician stated that there is good probability that the Veteran's lower spine has been exacerbated by knee conditions.

The Veteran was afforded a VA examination in October 2011 to specifically examine the right knee and back disabilities claimed on appeal.  The examiner provided a diagnosis of right knee arthritis.  X-rays of the lumbar spine revealed multilevel degenerative disc disease and multifacet arthropathy.  The examiner indicated that the right knee and low back disabilities are less likely than not related to service or caused by, or related to, the left knee disability.  

With respect to the lumbar spine, the examiner explained that the X-rays of the lumbar spine were more consistent with age-related changes combined with other systemic complications.  He noted that the Veteran was diffusely osteopenic and has other chronic non-service connected systemic conditions that would certainly explain some of the lumbar spine findings.  The examiner reviewed the opinions of the VA clinician and Dr. A.P., but discounted them noting the Veteran's overall presentation was that of a 60-year-old individual combined with other chronic conditions (i.e. morbid obesity, remote history of smoking and diffuse osteopenia).

With respect to the right knee, the examiner explained while the Veteran clearly has severe osteoarthritis of the left knee, there is evidence of a genetic variation of the Veteran's body morphology and he also demonstrates some other chronic systemic conditions that were contributing to the diffuse osteopenia seen on X-rays.  The examiner noted that the Veteran was morbidly obese and has risk factors that increased his potential for developing osteoarthritis, including a remote history of smoking.  

The examiner further noted that on examination in 2008, he observed that the Veteran was ambulating without a cane, although he had a mildly abnormal gait.  When he observed the Veteran in 2009, the Veteran stated he had been using a cane for 4-5 years.  The examiner noted there was a marked difference in the Veteran's gait from 2008 to 2009.  The examiner stated that given the discrepant presentations and descriptions, he could not conclude that the Veteran's right knee was related to his left knee condition.  He explained that the Veteran had the same risk factors for developing osteoarthritis in both knees, and a similar genetic variation of anatomy that could have potentially accelerated the development of osteoarthritis in his knees, compared to an individual without the same anatomy.  He indicated that all things assumed being equal, the gait itself was not all that abnormal in 2008, just one year before the 2009 X-rays showing osteoarthritis developed in both knees and there has been a sudden increase in the Veteran's pain symptoms and gait disturbance that could not be attributed to the left knee alone.  He believed it was most likely that the Veteran's general condition deteriorated, with osteoarthritis of the right knee and the lumbar degenerative disc disease being disabilities in addition to the separately service-connected left knee disorder, not conditions caused by the left knee.  He concluded that given the Veteran's general state of deteriorated health and increased pain, the right knee condition was more likely than not caused by the risk factors above and absent the left knee condition, would have developed regardless.

The claim was remanded in September 2015 for another opinion which specifically addressed whether the Veteran's right knee and low back disorders were aggravated by his service-connected left knee disability.  See El-Amin v. Shinseki, 26 Vet.App. 136 (2013).
 
In May 2016, a VA examiner provided an additional opinion after a full review of the claims file.  The examiner concluded that it is less likely than not that the Veteran's right knee and/or low back disorders are either caused or aggravated by his service-connected left knee disability and provided a detailed clinical rationale in support of his opinion.  In brief summary, however, the examiner indicated that he agreed with the assessments of the 2011 VA examiner regarding the knee and lumbar spine.

The examiner also indicated that upon his review of the file, he found evidence that the Veteran had a history of multiple motor vehicle accidents and other spine injuries, not related to military service or either knee impairment (i.e., in April 2001, a physician noted the Veteran had been involved in motor vehicle accidents in May 1992 and June 1999, resulting in cervical spine injuries).  He opined that a motor vehicle accident severe enough to injure the cervical spine could also injury the lumbar spine.  Additionally, the examiner pointed out that in November 2004, another physician noted that the Veteran fell off a roof in the summer of 2003, suffering thoracolumbar compression fractures of the spine.  In February 2011, another doctor noted that the Veteran had lower back pain since a motor vehicle accident in July 2010, and thereafter was found to have lumbar disc damage with radiculopathic pain symptoms.  The examiner observed that the March 2011 opinion from the VA clinician does not take into consideration these traumatic injuries and the rather recent (since July 2010 according to one doctor), development of lower back pain, but rather laid the blame on the knee osteoarthritis which is unreasonable.  

The examiner further indicated that he saw no evidence that the Veteran's current right knee and lower back disorders were actually aggravated by his service-connected left knee impairment.  The examiner said the issue of osteoarthritis, or any joint impairment for that matter, potentially affecting (causing or aggravating) a completely separate ipsilateral or contralateral joint, or the spine, comes up frequently in disability medicine.  Therefore, he sought opinions from Dr. J.B., who is board certified in Occupational Medicine and Chief of the Administrative Medicine Service, and Dr. T.R., who is board certified in Rehabilitation Medicine and Chief of the Physical Medicine and Rehabilitation Service.  Dr. J.B. conducted a search of musculoskeletal literature, as well as a current "UpToDate" search, and found no solid evidence for other joint involvement.  Dr. T.R. conducted a similar search in March 2015 and largely came to the same conclusion.  Her opinion was that evidence appears quite limited to suggest osteoarthritis to one joint in a lower extremity causes pathology in other joints.  She cited three literature articles, and only one of them even noted the possibility of "increased stress to immediately neighboring or adjacent joints," but specifically noted that increased stress does not necessarily translate into a diagnosis.  Based on his review of the cumulative evidence, the May 2016 examiner concluded that it is less likely than not that the Veteran's right knee and/or low back disorders are either caused or aggravated by his service-connected left knee disability. 

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has carefully considered the March 2011 VA and the January 2015 private opinions offered in support of the Veteran's claim.  However, an opinion that an injury could "possibly" be secondary to another injury is speculative and falls short of the requisite legal standard to establish service connection on a secondary basis.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  Speculative language such as "possible" and "could have" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6(1993); see also Obert v. Brown, 5 Vet. App. 30, 33(1993)(opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Moreover, these opinions lack probative value as no rationales were provided.  Thus, these two opinions provide limited probative evidence in support of the Veteran's claim. 

Evidence against the claim is comprised of the 2011 and 2015 VA medical opinions, each supported by detailed clinical rationale.  These collective VA opinions are considered highly probative as they were provided based upon review of the Veteran's claims file, knowledge of his clinical history, physical examinations, and medical expertise.  

The Board attributes much more probative value to the October 2011 and May 2016 VA opinions that were based on clinical examinations, comprehensive review of the Veteran's medical history and contentions, and expressed in non-speculative terms and supported with well-explained clinical rationales- than the March 2011 and January 2015 opinions from the VA clinician and Dr. A.P. as they were speculative and not supported by a rationale.  Further, to the extent that Dr. A.P. opined that the right knee disorder is secondary to the low back disability due to an abnormal gait, this opinion is insufficient to support his claim as service connection for the low back disorder is denied herein.  In short, the most persuasive evidence does not support the conclusion that the Veteran's right knee and low back disabilities are related to service or to his service-connected left knee disability.  

Since the competent and probative evidence of record fails to indicate that the Veteran had the disabilities on appeal during service, or that such disabilities have been etiologically related to service or were caused or aggravated by a service-connected disability; service connection is not warranted.  As for presumptive service connection, there is no competent evidence showing that degenerative joint disease of the right knee and lumbar spine manifested to a compensable degree within a year of the Veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309.    

As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right knee disorder, including as secondary to a service-connected left knee disability, is denied.

Service connection for a low back disorder, including as secondary to a service-connected left knee disability, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


